Title: To James Madison from Sylvanus Bourne, 22 February 1808
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amsterdam, Febuary 22 1808

The feeble State of my nerves after a sickness of about two months renders it quite inconvenient for me to write, but I endeavor just to mention to you that notwithstanding I had before sent on to the UStates since the 1st. of Novr. last a great number of destitute Amn. Seamen, I found myself surrounded with about 100 more collected from difft. quarters of Europe when an embargo took place here and it cost the publick about 40 dollars pr day for their support.  I thought it to be my duty to petition the King for permission to send a Ship off with them altogether & was happy in Obtaining this permission & Capn. Stuffington in the Ship Eliza of Baltimore, agreed to take them passage free on condition of my laying in their provisions water & furnishing accommodations for sleeping & which I thought was the best that could be done under the circumstances of the Case, & have sent a Copy of the Contract & List of men provisions &c. to the Collector of Baltimore desiring him to transmit me the same to you in confidence the whole arrangement will meet your approbation.
The Affairs of Europe remain yet in the most irritable & we may say inexplicable situation & trying indeed must be task arising therefrom to our Govt. & Country, but I hope  under the Auspices of union we may succeed to get through without much injury.
My position for three Months past has been has on Accot. of the peculiar State of Affairs being truly vexatious & often aggravated by my feeble State of health which is however now recovering.  With Sentiments of real respect I am Sir yr. ob Serv

S Bourne


PS.  Though I have it not in my power here to enter into many circumstantial details, it becomes my duty to acquaint you that the Govt. of this Country has shewn every disposition to facilitate as far as possible the commercial views of the Citizens of the U States whose interests some of the late decrees have considerably affected, in an injurious manner.  Indeed I cannot but Regard, the intentions of this Govt. towards the U States but in a friendly light generally speaking & that it is essentially disposed to preserve an entire harmony with the U States as far it able to do it, under the peculiar circumstances of its political State & relations with other Powers.

